      Case 4:20-cv-01628 Document 5 Filed on 05/27/20 in TXSD Page 1 of 3
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                     IN THE UNITED STATES DISTRICT COURT                              May 27, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                               HOUSTON DIVISION

RANDY MEIBURG,                                 §
TDCJ # 01918579,                               §
                                               §
        Plaintiff,                             §
                                               §
VS.                                            §     CIVIL ACTION NO. 4:20-1628
                                               §
WILLIAM SAVOIE,                                §
                                               §
        Defendant.                             §

                                ORDER OF DISMISSAL

       Plaintiff Randy Meiburg, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), has filed a complaint against his former

counsel alleging breach of contract and promissory estoppel (Dkt. 1). Having reviewed

the complaint and all matters of record, the Court concludes that this case must be

dismissed for lack of subject matter jurisdiction for the reasons that follow.

       A federal court has jurisdiction to determine its own jurisdiction. See Trinity

Marine Prod., Inc. v. U.S., 812 F.3d 481, 486 (5th Cir. 2016). This Court has the

“‘responsibility to consider the question of subject matter jurisdiction sua sponte if it is

not raised by the parties and to dismiss any action if such jurisdiction is lacking.’”

Crutchfield v. Sewerage & Water Bd. of New Orleans, 829 F.3d 370, 375 (5th Cir. 2016)

(quoting Giannakos v. M/V Bravo Trader, 762 F.2d 1295, 1297 (5th Cir. 1985)). See

FED. R. CIV. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action”).




1/3
        Case 4:20-cv-01628 Document 5 Filed on 05/27/20 in TXSD Page 2 of 3



        “Federal courts are courts of limited jurisdiction.” Settlement Funding, L.L.C. v.

Rapid Settlements, Ltd., 851 F.3d 530, 537 (5th Cir. 2017) (internal citation and quotation

marks omitted).      One basis for subject matter jurisdiction is “federal question”

jurisdiction over cases “arising under the Constitution, laws, or treaties of the United

States.” See 28 U.S.C. § 1331. A second basis for subject matter jurisdiction is diversity

jurisdiction, which requires an amount in controversy exceeding $75,000.00, exclusive of

interest and costs, and complete diversity of citizenship between the parties. See 28

U.S.C. § 1332; Vantage Drilling Co. v. Hsin-Chi Su, 741 F.3d 535, 537 (5th Cir. 2014);

Howery v. Allstate Ins. Co., 243 F.3d 912, 916 & n.3 (5th Cir. 2001).

        Meiburg is incarcerated in TDCJ at the Pack Unit in Navasota. He sues William

Savoie, an attorney in Houston who represented Meiburg in federal habeas corpus

proceedings filed in 2017. See Meiburg v. Collier, Civil Action No. 4:17-3356 (S. D.

Tex).    Meiburg alleges that Savoie failed to file a timely response to the respondent’s

summary judgment motion in the habeas proceedings, as he had promised Meiburg he

would do, leading to dismissal of Meiburg’s habeas claims without prejudice. See id.

Dkt. 8 (dismissal order dated Feb. 26, 2018). The court record from the habeas action

indicates that Meiburg filed a pro se motion for relief from judgment under Rule 60(b),

which the court granted. See id. Dkt. 15 (reinstatement order dated Nov. 13, 2018).

Meiburg then filed a pro se response to the respondent’s summary judgment motion. See

id. Dkt. 19. After considering his response, the court granted summary judgment for the

respondent and dismissed Meiburg’s habeas claims as time-barred. See id. Dkt. 20

(dismissal order dated Feb. 7, 2019). Meiburg appealed to the Fifth Circuit, which denied

a certificate of appealability on October 25, 2019. See id. Dkt. 27.
2/3
      Case 4:20-cv-01628 Document 5 Filed on 05/27/20 in TXSD Page 3 of 3



       In the case at bar, Meiburg brings claims against Savoie for breach of contract and

promissory estoppel. He alleges that Savoie had contractual obligations to file a timely

federal habeas petition and to provide a copy to Meiburg before filing, among others, but

failed to meet his obligations. He seeks monetary damages, including damages for

mental anguish and punitive damages.

       This Court does not have federal question jurisdiction over Meiburg’s complaint

because his complaint alleges breach of contract and promissory estoppel, which do not

arise under the U.S. Constitution or federal statute. There is no apparent federal question

that can serve as the basis for jurisdiction in this court.

       This Court also lacks diversity jurisdiction over Meiburg’s claims. Meiburg states

in his pleadings that both he and Savoie reside in Texas. Therefore, the pleadings do not

adequately allege complete diversity between the parties. See Howery, 243 F.3d at 919-

20.

       Because no basis for federal jurisdiction appears on the face of Plaintiff’s

complaint, the Court ORDERS that the complaint (Dkt. 1) filed by Randy Meiburg is

DISMISSED for lack of subject matter jurisdiction.            All pending motions, if any, are

DENIED as moot.

       SIGNED at Houston, Texas, this 27th day of May, 2020.


                                                ___________________________________
                                                GEORGE C. HANKS, JR.
                                                UNITED STATES DISTRICT JUDGE




3/3
